50 N.Y.2d 822 (1980)
In the Matter of Robert M. Shapiro et al., Respondents,
v.
State Tax Commission, Appellant.
Court of Appeals of the State of New York.
Argued April 21, 1980.
Decided May 29, 1980.
Robert Abrams, Attorney-General (Diane De Furio Foody and Shirley Adelson Siegel), for appellant.
Martin A. Roeder and Jeffrey W. Rubin for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*824MEMORANDUM.
The judgment of the Appellate Division should be reversed, with costs, and the determination of the State Tax Commission reinstated.
As stated in the dissenting opinion of Mr. Justice J. CLARENCE HERLIHY at the Appellate Division there is substantial evidence to sustain the determination of the commission that the taxpayer Robert M. Shapiro never established a domicile in England and that both taxpayers were residents of New York State for income tax purposes for the year 1971.
Judgment reversed, etc.